Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status: claims 1-20 are pending in this Office Action.  
Examiner note: 
Regarding to the system claims 15-20: the claims recites a processor that is interpreted as a hardware under TC2400. So the claim are directed to statutory subject matter.
Regarding to claim 20: Claim 15 recites a resource management system comprising: a processor. A processor is interpreted as a hardware under TC2400.  So the a resource management system would obviously to be a hardware or sufficient disclosure of structure.

DETAILED ACTION

Claim Rejections - 35 use § 112

The following is a quotation of 35 U.S.C. 112(a): 
(a) The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1, 9, and 15 are rejected under 35 U.S.C. 112(a), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Black (US20120198069), in view of Goodson (US8180813) 

Regarding to claim 1:
method comprising:
Receiving a request to access a resource, wherein the request identifies the resource using a remote resource identifier (Figs 7-8, 708-712 “request from mapper transport if not local”. [0032] the request for the web page is passed either directly or indirectly via the Internet 104 to the content originator 106 … the request for content is handed over to the CDN 110 by using an Anycast IP address corresponding to one, two or more POPs 120. Fig.7, 704 “receive URL for file from end user system”. [0079] block 704 where the end user system 102 requests a file … The request from the legacy edge server 235 is typically a URL) having a first naming convention different than a local resource identifier, having a second naming convention, used to locally store and access the resource ([0032] the request for the web page … to one, two or more POPs 120. [0006] processing content objects within a content delivery network (CDN) having a plurality of points of presence (POPs) in different defined geographies. A content object is gathered from one of the plurality of POPs in a first defined geography. It is determined that a processing function is to be performed on the content object. Geographical restrictions on the processing function are analyzed. [0008] gathering a content object from one of the plurality of POPs in a first defined geography; determining a processing function to be performed on the content object; analyzing geographical restrictions on the processing function; determining a second defined geography … determining from a plurality of content stores in the plurality of POPs a content store to hold the processed content object [0102] The footprint algorithm could be run separately in each POP 120 to measure local popularity or could be run to measure popularity in all POPs 120 … the policy is passed variables that manage propagation of the content objects to accomplish a desired footprint. Note: a second remote defined geography restriction (content object on plurality of POPs - remotely) is having a first naming convention; a first defined geography restriction (locally on one of POPs) is a second naming convention; [0041-0042] the file referenced by a particular UUID … translates path and filename to a universal unique identifier (UUID). [0045] Calls are made to the content directory 205 (of POP 120) to find the UUID for a content object and the brick names or identifiers that hold the content object. Note: UUID (ID to a universal area, ID of a local geography) is a local resource identifier)
Retrieving a tag comprising the remote resource identifier ([0032] the request for the web page … the request for content … to one, two or more POPs 120. [0069] Thumbnail Mutator=[http://www.imagetransform.org/thumbnailer?path=%p&size=%s ] … look at the name extension of the file as a criteria. [0005] A group of resources characterized by the tag are chosen when the processing is performed. When retrieving content, the content object can be stored on any storage brick found through the tag analysis process. [0007] a metadata directory comprising a list of resources and an infrastructure tag associated with each resource. The metadata directory (metadata directory 275 of POP 120 – see Fig.2A) is configured to identify resources complying with the first policy's jurisdictional restriction based on the infrastructure tags. [0034] Once the content object is retrieved … allow processing by that POP 120 to service the end user systems 102. Note: content object (remote requested webpage represent by http://....) found through the tag analysis process is a tag comprising the remote resource identifier) a key enabling access to the resource ([0069] Thumbnail Mutator=[http://www.imagetransform.org/thumbnailer? path=%p&size=%s ] In order to decide the applicability of this policy. [0070] the metavariables %p with the full path to the object. [0072] All the files in the /ZBS_Radio/streams path has both ingest and host policies that are applied. [0005] Policies are used to describe which content objects are processed by which categories of resources.[0007] The plurality of policies … the defined jurisdictions. Note: a path (of tag/website –see [0069] in above) associated with policy of geography restrictions is a key enabling access to the resource), and the local resource identifier ([0041-0042] the file referenced by a particular UUID … translates path and filename to a universal unique identifier (UUID). [0045] Calls are made to the content directory 205 (of POP 120) to find the UUID for a content object and the brick names or identifiers that hold the content object. Note: UUID (ID to a universal area) is a local resource identifier)
traversing the system configuration map to identity a node upon which the reguest is dependent upon (Fig. 7, [0079] retrieve a content object … A multicast query is made to the lookup listeners 328 (of content mapper 220 – see fig.3A) in block 714. [0080] The mapper transport 245 determines which of the brick addresses to use where there are multiple ones in block 748 … The UUID is requested from the address of the selected brick in block 752. Also see [0045] Calls are made to the content directory 205 (comprises mapper 220 – see fig. 2B) to find the UUID for a content object and the brick names or identifiers that hold the content object. When storing content objects, the content directory 205 uses the tags and metadata to choose one or more bricks 130 that would store a particular content object); and
accessing the resource using the local resource identifier used to replace the remote resource identifier within the request (Fig. 7, 704-712 “request remote URL and convert URL to UUID”.  [0041] the file referenced by a particular UUID. [0042] translates path and filename to a universal unique identifier (UUID). Note: URL for file is the remote resource identifier; UUID (content object in a brick/POP of a local defined geography restriction – see mapping above); Convert/translate URL (the remote resource identifier) to a universal unique identifier (UUID – a local resource identifier) is replacing the remote resource identifier with the local resource identifier. [0045] Calls are made to the content directory 205 (of POP 120) to find the UUID for a content object and the brick names or identifiers that hold the content object. Note: Calls to content directory to find UUID is accessing the resource using the local resource identifier) and accessing a second resource identified by the node as being dependent upon by the request ([0032] the request for the web page … to one, two or more POPs 120. [0006] processing content objects within a content delivery network (CDN) having a plurality of points of presence (POPs) in different defined geographies)
Black does not explicitly disclose utilizing the key to determine a level of a root node to use for generating a system configuration map and to populate the system configuration map with multiple levels of resource objects as nodes representing resources accessible using the key, wherein connections between nodes are constructed based upon associations between resource identifiers within tags.
Goodson teaches utilizing the key to determine a level of a root node to use for generating a system configuration map and to populate the system configuration map with multiple levels of resource objects as nodes representing resources accessible using the key, wherein connections between nodes are constructed based upon associations between resource identifiers within tags (Col 10 lines 16-18 “user-specified metadata, users of the system can create and associate various types of tags (e.g., key/value pairs) with data objects, based on which such objects can be searched and located”. Col 12 lines 21-23 “Search queries received by the MDS 54 are applied by the MDS 54 to the single node object store 61”Note:  key/value (associated with requested objects) use to search and locate the object is utilizing the key to determine a level. See fig 11 with root node and different levels of leaf nodes. Col 15 lines 50-Col 16 line 25 “The OLS 52 includes a mapping data structure 1102 … that maps global object IDs to their corresponding location IDs … Each predefined segment (x, Y, Z) of the global object ID is used to index into a different level of the mapping data structure 1102 … segment X is used to select the appropriate entry in the top level of the mapping data structure 1102, the value of segment Y is used to select the appropriate entry in the next lower level of the mapping data structure 1102, and the value of segment Z is used to select the appropriate entry in the lowest level of the mapping data structure 1102 … based on the global object ID of the object. Node: selecting/mapping entries of mapping data structure based on the global object ID is generating a system configuration map. Col 16 line 9-25 “the entries in each leaf node have the form <object id least significant bits>:<location ID, policy ID>. That is, the "remaining" least significant bits of the object ID that were not used in the directory traversal to locate the leaf node are used as the lookup key in the directory that is the leaf node … "stitching" of these nodes into a single tree that can be spreading the tree across multiple D-modules 216 … the OLS tree can be populated "on demand" as objects are created that "fall" into specific areas of the tree”)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Goodson and apply them on the teachings of Black to further implement utilizing the key to determine a level of a root node to use for generating a system configuration map and to populate the system configuration map with multiple levels of resource objects as nodes representing resources accessible using the key, wherein connections between nodes are constructed based upon associations between resource identifiers within tags.  One would be motivated to do so because in order to improve better system and method to select the appropriate entry in the top level, next lower level, and lowest level of the data object and populate the tree (Goodso, fig. 11 Col 15 lines 50-Col 16 line 25).

Regarding to claim 2:
The method of claim 1, wherein the traversing comprises:
 	determining dependencies between the request and one or more resources represent by nodes of the system configuration map for identifying the resource (Black, [0094] “The storage may be dependent on variables, metadata and/or tags. The metadata directory 275 can be queried for bricks 130 that comply with a given tag that can be specified in the disposition PRS parameter to find the one or more bricks 130 to use”. [0005] retrieving content, the content object can be stored on any storage brick found through the tag analysis process. A query is translated to addresses for the chosen storage brick(s)); 
 Regarding to claim 3:
The method of claim 1, wherein the traversing comprises: determining dependencies, between the request and one or more resources represented by nodes of the system configuration map, for identifying the second resource represented by the node ((Black, [0094] “The storage may be dependent on variables, metadata and/or tags. The metadata directory 275 can be queried for bricks 130 that comply with a given tag that can be specified in the disposition PRS parameter to find the one or more bricks 130 to use”. . [0040] There can be multiple landing pads 210, 215 in multiple POPs 120 for a given customer to provide an ingest point for content objects [0005] retrieving content, the content object can be stored on any storage brick found through the tag analysis process. A query is translated to addresses for the chosen storage brick(s))
Regarding to claim 4:
The method of claim 1, wherein the resource is stored within a cloud storage system using the local resource identifier ([0045] find the UUID for a content object and the brick names or identifiers that hold the content object. 0008] gathering a content object from one of the plurality of POPs in a first defined geography; determining a processing function to be performed on the content object; analyzing geographical restrictions on the processing function; determining a second defined geography … determining from a plurality of content stores in the plurality of POPs a content store to hold the processed content object)

Regarding to claim 5:
The method of claim 1, wherein the remote resource identifier associated with a configuration descriptor (Black, [0095-0096] In block 1320, the address of the resource is parsed from the mutator URL. Where the address is a domain name. The resource 134 API uses a URL in this embodiment so that requesting the URL in block 1324 … parses the source file location from the URL. [0062] “bricks 130 have infrastructure tags 508 for their geographical locations (e.g., city, metropolitan area, country, supranational entity) … a brick 130 in London would be tagged with the tags LONDON, UK, EU, and EMEA. A brick in 130 Paris …”. Note: source file location from URL/URI of geographical locations is a configuration descriptor associated with remote resource identifier).

Regarding to claim 6:
The method of claim 5, wherein the configuration descriptor describes a physical or virtual layer computer system function (Black, Figs 1-2 shows a physical computer system [0095-0096] requesting the URL in block 1324 … parses the source file location from the URL. [0062] “bricks 130 have infrastructure tags 508 for their geographical locations (e.g., city, metropolitan area, country, supranational entity) … a brick 130 in London would be tagged with the tags LONDON, UK, EU, and EMEA. 

Regarding to claim 7:
The method of claim 1, further comprising:
modifying the request based on the received resource information to create a resource query used to access the resource (Black, [0090] “The directory structure and loaded files for the customer can be viewed and modified through the landing pad in block 1028”).([0005] A query is translated to addresses for the chosen storage brick(s). Fig. 7, 704-712. [0079-0080] the end user system 102 requests a file ….  is typically a URL which is converted by the mapper transport 245 in block 712 (convert request of URL to lookup listener request) … In block 724, a query is made … determines which of the brick addresses to use where there are multiple ones in block 748. [0041-0042] the file referenced by a particular UUID … translates path and filename to a universal unique identifier (UUID). [0045] The mapper transport 245 interacts with the lookup listeners 328 to get names or addresses of the bricks 130 that hold the content object along with its UUID)

Regarding to claim 8:
The method of claim 7, comprising modifying or adding first resource tag within based on the resource query (Black, Fig. 14[0098] “The resource 134 or brick 130 is added to the tag or tagset groups in block 1416”. [0088] “a landing pad 210 is selected and customized. A landing pad 210 is an ingest point and can be configured in is typically a URL which is converted by the mapper transport 245 in block 712 (convert request of URL to lookup listener request) … In block 724, a query is made … determines which of the brick addresses to use where there are multiple ones in block 748. [0041-0042] the file referenced by a particular UUID … translates path and filename to a universal unique identifier (UUID).).

Regarding to claim 9:
	[Rejection rational for claim 1 is applicable].

Regarding to claim 10:
	[Rejection rational for claim 2 is applicable].

Regarding to claim 11:
	[Rejection rational for claim 3 is applicable].

Regarding to claim 12:
	[Rejection rational for claim 4 is applicable].

Regarding to claim 13:
	[Rejection rational for claim 5 is applicable].

Regarding to claim 14:
	[Rejection rational for claim 7 is applicable].

Regarding to claim 15:
	[Rejection rational for claim 1 is applicable].

Regarding to claim 16:
	[Rejection rational for claim 2 is applicable].

Regarding to claim 17:
	[Rejection rational for claim 3 is applicable].

Regarding to claim 18:
	[Rejection rational for claim 4 is applicable].

Regarding to claim 19:
	[Rejection rational for claim 5 is applicable].

Regarding to claim 20:
	[Rejection rational for claim 7 is applicable].

Conclusion

This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449   

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449